Citation Nr: 1753157	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  09-37 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to a compensable disability rating for bilateral hearing loss for the period beginning June 27, 2007 to September 6, 2017.

2. Entitlement to a rating in excess of 10 percent for bilateral hearing loss for the period beginning September 6, 2017.


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Esquire


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976 and from December 1976 to November 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The Veteran moved during the pendency of this appeal and jurisdiction transferred to the RO in Boise, Idaho.

The Board previously remanded the appealed to the Agency of Original Jurisdiction (AOJ) in February 2013 and August 2017 for additional development.  The AOJ substantially complied with the Board's prior remand directives by obtaining the audiometric data for hearing evaluations contained in the clinic setting, updating VA treatment records and readjudicating the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has now returned to the Board for appellate adjudication.

Notably, in the February 2013 Board decision, the Board adjudicated the issue of entitlement to a compensable rating for the period prior to June 27, 2007.  As that issue is no longer in appellate status, the ensuing analysis will address the issue of entitlement to increased ratings for the period beginning June 27, 2007.  The issues on the title page have been re-characterized to reflect this specification.


FINDINGS OF FACT

1. For the period prior to September 6, 2017, the Veteran's hearing acuity was no worse than Level III in both ears.

2. On VA audiological testing on September 6, 2017, the Veteran's hearing acuity was Level IV in both ears.


CONCLUSIONS OF LAW

1. For the period prior to September 6, 2017, the criteria for a compensable rating for bilateral sensorineural hearing loss have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).

2. For the period beginning September 6, 2017, the criteria for a rating in excess of 10 percent for bilateral sensorineural hearing loss have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2014)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Appellant and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Appellant's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

Applicable Law and Analysis 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85. 

The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  If the Veteran is found to have exceptional hearing, the Roman numeral designation for hearing impairment will be determined under either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86.

Period prior to September 6, 2017

The Veteran contends that he is entitled to a compensable rating for his bilateral hearing loss for the period prior to September 6, 2017.  The Board finds that the evidence of record does not warrant a higher rating during this period.

At a September 2008 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
20
60
65
70
LEFT
20
60
65
70

The clinician found that the Veteran endorsed mild sloping to sensorineural severe hearing loss in the left ear and mild sloping to profound sensorineural hearing loss in the right ear.  His pure tone thresholds showed no significant decrease from previous audio examinations except in mid-frequencies for both ears.  Replacement hearing aids were ordered.

At an August 2009 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
25
60
65
85
LEFT
20
60
65
75

The clinician assessed the Veteran with moderate high frequency sensorineural hearing loss.

At an August 2010 audiological evaluation, the Veteran reported worsening in his hearing bilaterally.  He requested that the volume in his hearing aids be increased.  Upon audiometry testing, pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
35
60
65
80
LEFT
20
65
65
65

The clinician assessed the Veteran with moderate to severe high frequency sensorineural hearing loss.

The Veteran was afforded a VA audiological examination in April 2014.  At that time, the Veteran described the impact his hearing loss had on his daily life.  He had to lip read to understand when someone was speaking to him.  He also stated that he had to turn the volume on the television up loud.  Upon audiometry testing, pure tone thresholds were as follows: 




HERTZ


1000
2000
3000
4000
RIGHT
50
75
80
80
LEFT
40
75
80
80

Based on the Maryland CNC word list test, speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 48 percent in the left ear.  

At a February 2015 VA audiological evaluation, the Veteran's pure tone thresholds, in decibels, were as follows: 




HERTZ


1000
2000
3000
4000
RIGHT
40
60
70
75
LEFT
25
65
65
75

The clinician diagnosed mild to moderate mid to high frequency sensorineural hearing loss.

At an October 2016 audiological evaluation, the Veteran's pure tone thresholds, in decibels, were as follows: 




HERTZ


1000
2000
3000
4000
RIGHT
50
70
75
75
LEFT
45
70
65
75

The Veteran reported increasing difficulty understanding others, along with problems using his phone and hearing his television.  The clinician diagnosed mild to severe sensorineural hearing loss.  

The Veteran was afforded another VA audiological examination in November 2016, at which time, pure tone thresholds, in decibels, were as follows:






HERTZ


1000
2000
3000
4000
RIGHT
45
65
75
75
LEFT
40
65
70
75

Based on the Maryland CNC word list test, speech audiometry revealed speech recognition ability of 84 percent bilaterally.  

In February 2017, the November 2016 VA examiner provided an addendum opinion, discussing whether the Veteran sustained an improvement in his hearing loss disability.  The clinician noted that the April 2014 examination results demonstrated a significant decrease in the Veteran's word recognition.  The VA audiologist reviewed the entire record, to include the Veteran's audiological evaluations over the years, and opined that the November 2016 VA examination was the most accurate assessment of the severity of the Veteran's hearing loss disability.  In so finding, the clinician noted that the November 2016 word recognition results were more consistent with the other audiological examinations than the April 2014 VA examination.  The clinician also detailed testing procedure and specified that the April 2014 testing results were inaccurate as certain function tests were not performed.

Upon consideration of the entire record, the Board finds that a compensable rating for the bilateral hearing loss disability is not warranted for the period prior to September 6, 2017.  In so finding, the Board notes that the Veteran has been afforded several audiological evaluations by his treating clinicians during the appeal period.  See VA Treatment Records dated September 9, 2008, August 17, 2009, August 24, 2010, August 15, 2012, February 20, 2015, and October 7, 2016.  The Board finds that these audiological evaluations are not highly probative in evaluating the Veteran's bilateral hearing loss disability.  As noted above, the appropriate evaluation for an appellant's hearing loss disability should include both a controlled speech discrimination test, specifically, the Maryland CNC and a pure tone threshold test; such results will be assessed pursuant to Table VI.  38 C.F.R. § 4.85.  Only when the speech discrimination test is not appropriate due to language difficulties in inconsistent scores will the resulting pure tone thresholds be assessed pursuant to Table VIA.  38 C.F.R. § § 4.85(c) and 4.86.  Here, the Veteran's treating audiologists did not test speech discrimination using the Maryland CNC test; rather the clinician used NU-6 testing method.  Further, there is no indication that speech discrimination testing was not appropriate.  In fact, the Veteran's numerous VA examinations utilized the Maryland CNC test to assess his speech discrimination ability.  As the VA examinations tested the Veteran's hearing pursuant that the criteria found in the code, the Board finds that the VA examinations are more probative in assessing the current severity of the Veteran's hearing loss disability than the intermittent audiological evaluations performed by the Veteran's treating audiologists.

The Board also finds that the November 2016 VA examination and subsequent February 2017 addendum opinion are highly probative as to assessing the severity of the Veteran's hearing loss disability.  The clinician tested the Veteran's hearing pursuant to the rating criteria outlined in the Code and provided adequate rationale as to why the results of the April 2014 VA examination were inaccurate.  As the examination and addendum opinion were accompanied by sufficient rationale, and there is no evidence to the contrary, the Board assigns the November 2016 examination and test results high probative value.

Therefore, after thorough review of the evidence, the Board finds that a compensable rating for the period prior to September 6, 2017 is not warranted.  The most probative evidence of record shows no worse than Level III hearing bilaterally, pursuant to Table VI.  Combining these levels according to table VII results in a non-compensable rating.  

The Board has considered the lay statements of record as to the severity of the Appellant's bilateral hearing loss disability.  However, in regards to assigning the proper disability rating, the Board is bound by the explicit criteria stated in the Rating Code.  His description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination, and is contemplated by the schedular criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).
Period beginning September 6, 2017

The Veteran was afforded a VA audiological examination in September 2017.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
70
80
80
LEFT
25
50
70
75
80

Speech audiometry revealed speech recognition ability of 80 percent bilaterally.   Based on the examination, upon the grant of service connection, the AOJ assigned a 10 percent disability evaluation, effective September 6, 2017.  

After thorough review of the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted.  The most recent audiogram of record shows no worse than Level IV in the Veteran's right ear and a Level IV in the Veteran's left ear, both pursuant to Table VI.  Combining these levels according to Table VII results in a 10 percent rating.

In so finding, the Board has considered the lay statements of record as to the severity of the Appellant's bilateral hearing loss disability.  However, in regards to assigning the proper disability rating, the Board is bound by the explicit criteria stated in the Rating Code.  His description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination, and is contemplated by the schedular criteria.  Doucette, 28 Vet. App. 366 (2017).

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that an increased rating for the Veteran's bilateral hearing loss is not warranted.  The Board is aware of the Veteran's description of a worsening of hearing acuity during the appeal period.  As discussed above, the Board finds that the November 2016 VA examination report provides the most probative evidence with regard to the severity of his hearing acuity prior to November 2016.  Between November 2016 and September 6, 2017 (the effective date for the assigned 10 percent rating), the Board finds no reliable audiometric or word list testing results which tends to show that the increased severity shown on September 6, 2017 was present before this date.  The Veteran's descriptions of decreased hearing acuity, while credible, does not sufficiently describe the measurable level of decreased hearing acuity required by the rating criteria to establish an increase.  As such, the Board finds that it is not factually ascertainable that the Veteran's hearing loss increased in severity to a compensable level prior to September 6, 2017.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C. § 5107(b).  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss for the period beginning June 27, 2007 to September 6, 2017 is denied.

Entitlement to a rating in excess of 10 percent for bilateral hearing loss for the period beginning September 6, 2017 is denied.



____________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


